Exhibit 10.1

 

Specific terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested.  The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].

 

Amendment to Natural Gas Liquids Exchange Agreement

By and Between

ONEOK HYDROCARBON, L.P.

And

EAGLE ROCK FIELD SERVICES, L.P. (successor to ONEOK TEXAS FIELD SERVICES, L.P.)

Dated:  December 1, 2005

 

THIS AMENDMENT AGREEMENT (this “Amendment”), made and entered into this 6th day
of April, 2012 by and between ONEOK HYDROCARBON, L.P. (“Processor”) and EAGLE
ROCK FIELD SERVICES, L.P. (“Customer”).

 

WITNESSETH:

 

WHEREAS, Customer and Processor are parties to that certain Natural Gas Liquids
Exchange Agreement dated December 1, 2005 (the “Original Agreement”), as amended
by that certain Amendment dated March 12, 2008 (the “First Amendment”), as
further amended by that certain Amendment dated December 3, 2010 (the “Second
Amendment”), as further amended by that certain Amendment dated August 18, 2011
(the “Third Amendment”, together with the Original Agreement, First Amendment
and Second Amendment, hereinafter collectively referred to as the “Agreement”),
which sets forth the terms and conditions for the exchange of NGLs owned or
controlled by Customer as defined in the Agreement; and

 

WHEREAS, the parties now desire to amend the Agreement to (i) extend the term of
the Agreement, and (ii) increase the volume of NGLs to be delivered under the
Agreement from a new Dedicated Plant with a new Base Exchange Differential
applicable to such new volume, as provided below.

 

NOW THEREFORE, in consideration of the mutual covenants and benefits provided
herein, the parties do agree to amend the Agreement in the following aspects
only:

 

1.     Defined Terms. Capitalized terms used but not defined in this Amendment
shall have the meanings ascribed to them in the Agreement.

 

2.     Term.  Section 2.1 of the Agreement is hereby deleted in its entirety and
replaced with the following:

 

“Section 2.1 Term.  This Agreement shall be effective as of the Effective Date,
and shall continue in full force and effect until June 30, 2010 (the “Primary
Term”), and the effectiveness shall extend until June 30, 2022 (the “Revised
Contract Term”); provided that the period beginning July 1, 2010 and ending June
30, 2015 shall be the “Option Term”, with all provisions of the Agreement
governed by and subject to the Option Term being so governed.  This Agreement
shall continue in full force and effect after the Revised Contract Term from
Contract Year to Contract Year unless or until terminated either by Customer or
Processor upon ninety (90) Days advance written notice to the other party hereto

 

1

--------------------------------------------------------------------------------


 

Specific terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested.  The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].

 

specifying a termination date at the end of the Revised Contract Term, or of any
Contract Year thereafter.”

 

3.     Definitions.  The following are hereby added in alphabetical order to
Section 1.1 of the Agreement as definitions:

 

‘“Arbuckle Pipeline Tariff” shall mean the applicable tariff that is on file and
in effect with the FERC or the RRCT.’

 

‘“FERC” shall mean the United States Federal Energy Regulatory Commission or any
successor agency with the same or similar authority.’

 

‘“RRCT” shall mean the Railroad Commission of Texas.’

 

‘“Sterling 3 Pipeline Completion Date” shall mean the first Day of the calendar
Month following completion of the Sterling 3 Pipeline Construction with the
pipeline being fully operational and ready to receive NGLs for transporting.’

 

‘“Sterling 3 Pipeline Construction” shall mean the construction by an Affiliate
of Processor of that certain pipeline system that will be capable of
transporting NGLs from Medford, Oklahoma to Mont Belvieu, Texas.’

 

‘“Wheeler Connection” shall mean the connection of Processor’s or its
Affiliate’s pipeline facilities to the facilities of Customer’s Wheeler Plant.’

 

‘“Wheeler Plant” shall mean that certain gas processing plant located in Wheeler
County, Texas.’

 

‘“Wheeler Plant Construction” shall mean the construction of the Wheeler Plant.’

 

‘“Wheeler Plant Completion Date” shall mean the earlier of July 1, 2013 or the
first Day of the calendar Month following completion of the Wheeler Plant
Construction with the Wheeler Plant being fully operational and producing NGLs
for delivery to Processor.  Customer currently expects, and Processor is aware
of Customers intention that, the Wheeler Plant will be operational and producing
NGLs for delivery to Processor on April 1, 2013.’

 

4.     Wheeler Volume.  Effective as of the Wheeler Plant Completion Date, and
applying prospectively thereafter, Estimated Production shall be increased above
the current Estimated Production of 22,100 Barrels per Day (as reflected in
Section 6 of the Third Amendment) by the Wheeler Volume, as defined below and
subject to the following terms and conditions:

 

A.           The volume of NGLs (the “Wheeler Volume”) tendered by Customer from
the Wheeler Plant is estimated to be in the amounts and for the periods as
indicated below.

 

2

--------------------------------------------------------------------------------


 

Specific terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested.  The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].

 

Period

 

Dates

 

Estimated
Wheeler Volume
(Barrels per Day)

 

1

 

Wheeler Plant Completion Date through October 2013

 

[***]

 

2

 

November 2013 through April 2014

 

[***]

 

3

 

May 2014 through June 2014

 

[***]

 

4

 

July 2014 through January 2015

 

[***]

 

5

 

February 2015 through remainder of Agreement

 

[***]

 

 

B.             As of the Wheeler Plant Completion Date through the Day
immediately preceding the Sterling 3 Pipeline Completion Date, the Exchange
Point for all Wheeler Volume shall be Location A as defined in Section 3.5 of
the Original Agreement.  As of the Sterling 3 Pipeline Completion Date, and
applying prospectively thereafter, the Exchange Point for all Wheeler Volume
shall be Location B as defined in Section 3.5 of the Original Agreement,
notwithstanding anything in the Agreement to the contrary, including, without
limitation, Subsection 3.5.C of the Original Agreement.  To the extent Processor
purchases from Customer the Wheeler Volume at the then applicable Exchange Point
pursuant to that certain Purchase Contract between the parties hereto effective
June 1, 2006 (the “Purchase Contract”), any purchase made by Processor at the
Belvieu Price (as defined in the Purchase Contract) shall be based on E/P for
the pricing of ethane.

 

C.             For each Gallon of Wheeler Volume delivered to Processor,
Customer shall pay Processor a Base Exchange Differential as follows:

 

i.                  As of the Wheeler Plant Completion Date through the Day
immediately preceding the Sterling 3 Pipeline Completion Date, Customer shall
pay the same Base Exchange Differential applicable to the Woodall Estimated
Production (as defined in the Third Amendment) minus [***] per Gallon.  Such
Base Exchange Differential shall be adjusted pursuant to Subsections 3.6.B(i)
and 3.6.B(ii) of the Original Agreement and Subsection 4.F of this Amendment.

 

ii.               As of the Sterling 3 Pipeline Completion Date, and applying
prospectively thereafter, Customer shall pay a Base Exchange Differential
consisting of three (3) components: (a) a transportation fee (the
“Transportation Fee”); (b) a fractionation fee (the “Fractionation Fee”); and
(c) the Wheeler Volume Fuel Cost Fee (as defined and described in Subsection 4.D
of this Amendment). The Transportation Fee and Fractionation Fee are as provided
below in this Subsection 4.C.ii. and are adjusted annually. The Wheeler Volume
Fuel Cost Fee is calculated monthly commencing as of the Wheeler Plant
Completion Date .  The Transportation Fee shall be equal to [***] per Gallon of
Wheeler Volume.  The Fractionation Fee shall be equal to (i) [***] per Gallon
for ethane, and (ii) [***] per Gallon for Propane Plus.  The Transportation Fee
and Fractionation Fee shall

 

3

--------------------------------------------------------------------------------


 

Specific terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested.  The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].

 

be adjusted pursuant to Subsection 4.F of this Amendment. The fuel cost
adjustment and electrical adjustment provided for in Subsections 3.6.B(i) and
3.6.B(ii) of the Original Agreement shall not apply to the Wheeler Volume from
and after the Sterling 3 Pipeline Completion Date.

 

Such Base Exchange Differentials (as adjusted) shall be charged to Customer by
Processor upon receipt of the Wheeler Volume at the Delivery Point.

 

D.            As provided in Subsection 4.C.ii. of this Amendment, Processor
shall calculate and include in the Base Exchange Differential a fee to account
for Processor’s cost of fuel gas (the “Wheeler Volume Fuel Gas Cost Fee”), such
fee to be calculated monthly using the following formula:

 

$[***] x Gas Price = Wheeler Volume Fuel Gas Cost Fee (in cents per Gallon)

 

Where “Gas Price” = the monthly base price paid for natural gas (expressed in
$/MMBtu) for the Month that NGLs are delivered to the Delivery Point, which is
equal to the Houston Ship Channel-Index (“HSCI”) price for natural gas as
published by the Inside FERC Gas Market Report (plus the applicable transport
fees which currently is at [***]per MMBtu).

 

Example:       Inside FERC HSCI = $[***]/MMBtu

Applicable transport fees = $[***]/MMBtu

 

Wheeler Volume Fuel Gas Cost Fee = $[***] x ($[***] + $[***]) = $[***]/gal.

 

The Wheeler Volume Fuel Gas Cost Fee shall not be subject to adjustment as
provided in Subsection 4.F below.

 

E.              Beginning [***], and applying prospectively thereafter, if at
the end of any delivery Month, Customer fails to deliver to Processor ninety
percent (90%) of the Wheeler Volume (the “Wheeler Take or Pay Amount”), Customer
shall be obligated to pay to Processor a fee (the “Wheeler Take or Pay Fee”) as
follows:

 

i.                  As of the Wheeler Plant Completion Date though the Day
immediately preceding the Sterling 3 Pipeline Completion Date, the Wheeler Take
or Pay Fee shall be the same as the Woodall Take or Pay Fee (as defined in the
Third Amendment) minus [***] per Gallon, as adjusted pursuant to Subsection
4.F.i. of this Amendment, for each Gallon of the Wheeler Volume Customer did not
deliver up to the Wheeler Take or Pay Amount.

 

ii.                As of the Sterling 3 Pipeline Completion Date, and applying
prospectively thereafter, the Wheeler Take or Pay Fee shall be [***] per Gallon,
as adjusted pursuant to Subsection 4.F.i. below, for each Gallon of the Wheeler
Volume Customer did not deliver up to the Wheeler Take or Pay Amount.

 

4

--------------------------------------------------------------------------------


 

Specific terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested.  The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].

 

The Wheeler Take or Pay Amount shall exclude such portion of the Wheeler Volume
that is allocable to Days during such delivery Month that (i) Processor was
unable to receive NGLs at the Delivery Point, or (ii) Customer, for reasons of
Force Majeure, was unable to deliver NGLs to such Delivery Point.

 

F.              The Base Exchange Differential and the Wheeler Take or Pay Fee
shall be adjusted annually as follows:

 

i.                  Beginning the first anniversary of the Wheeler Plant
Completion Date, and on each anniversary thereafter (the “Escalation Date”),
each of (i) the Base Exchange Differential in the case of Subsection 4.C.i. of
this Amendment, (ii) the Fractionation Fee portion of the Base Exchange
Differential in the case Subsection 4.C.ii. of this Amendment, and (iii) the
Wheeler Take or Pay Fee in the case of Subsections 4.E.i. and ii. of this
Amendment, shall be adjusted by multiplying the Base Exchange Differential(s)
(or applicable portion thereof) and Wheeler Take or Pay Fee by a fraction, the
numerator of which is the CPI for the twelve (12) month period prior to the
Escalation Date, and the denominator of which is the CPI for the twelve (12)
month period prior to the Wheeler Plant Completion Date (the “Base CPI”). 
Notwithstanding the foregoing, if any of the yearly CPI’s fall below the Base
CPI, then the adjustment provided for in the prior sentence shall not be
performed.

 

ii.               The Transportation Fee portion of the Base Exchange
Differential in the case of Subsection 4.C.ii. of this Amendment shall be
adjusted on July 1 of each calendar year in accordance with the indexing
methodology set forth in 18 C.F.R. §342.3 (Oil Pipeline Rate Methodologies and
Procedures) or any successor thereto permitting carriers to index ceiling
rates.  The Transportation Fee will first be adjusted in accordance with such
methodology on [***], and shall be adjusted annually thereafter in accordance
with the same methodology or, if such methodology is no longer applicable, then
in accordance with any successor methodology that may hereafter be adopted by
FERC applicable to NGL pipelines.  If no such successor methodology is adopted,
then in accordance with a mutually agreeable methodology that will result in
adjustments that are substantially the same as the adjustments that would have
been made if the initial indexing methodology still applied.  Notwithstanding
the foregoing, in no event will the Transportation Fee be adjusted below [***]
per Gallon.

 

G.             The Wheeler Volume delivered by Customer hereunder shall meet the
specifications in the Arbuckle Pipeline Tariff then in effect at the time of
such delivery of NGLs by Customer.  Processor shall have the right to inspect
and refuse to accept any NGLs which do not meet such specifications in effect at
the time of the delivery of such NGLs.  Customer shall pay Processor all quality
adjustment fees as set forth in the Arbuckle Pipeline Tariff in the event that
Customer delivers NGLs which do not meet the required quality specifications.

 

5

--------------------------------------------------------------------------------


 

Specific terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested.  The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].

 

5.               Dedicated Plant.  For purposes of the Agreement, the term
Dedicated Plant(s) shall be deemed to include the Wheeler Plant, except that the
Wheeler Plant shall not be included as an East Plant or West Plant and no
provision in the Agreement referencing the Dedicated Plants shall apply to the
Wheeler Plant if such application would be inconsistent or in conflict with the
terms and conditions of this Amendment.

 

6.     Emissions Charges.  Notwithstanding anything contained in the Agreement
to the contrary, in the event there is any law or regulation whereby a
governmental authority requires Processor or any of its Affiliates (“ONEOK
Entities”) to hold or acquire emission allowances or their equivalent or pay any
taxes or fees related to the carbon or carbon dioxide content or emissions or
the greenhouse gas content or emissions or any other emissions attributable to
the NGLs exchanged or purchased hereunder, or the transportation, fractionation
or storage of such NGLs (collectively, “Customer’s GHG Emissions”), Customer
will pay Processor an additional fee hereunder (in cents per Gallon) in an
amount to reimburse Processor for the costs incurred by Processor (whether
directly or indirectly through reimbursement to any other ONEOK Entities) to
obtain such allowances or their equivalents or to pay such taxes or fees
attributable to Customer’s GHG Emissions.  If Customer incurs any other cost,
expense, tax or assessment in order to comply with any law or regulation
limiting or otherwise regulating Customer’s GHG Emissions (collectively,
“Emissions Charges”), Customer shall pay Processor as an additional fee
hereunder (in cents per Gallon) an amount to reimburse Customer for the Emission
Charges incurred by Processor (whether directly or indirectly through
reimbursement to any other ONEOK Entities) attributable to Customer’s GHG
Emissions.  Any additional fees charged to Customer under this paragraph shall
be included in a monthly invoice prepared and transmitted by Processor to
Customer.  If Customer is required by law or regulation to provide emission
allowances or their equivalent related to Customer’s GHG Emissions and/or is
responsible for paying Emission Charges directly to the applicable governmental
authority, Customer shall defend, indemnify and keep the ONEOK Entities whole
for any consequences of its failure to perform such obligations as required.

 

7.     Ratification.  Processor and Customer each hereby ratifies, reaffirms and
adopts the Agreement, as amended hereby, and agrees that the terms and
conditions of the Agreement, as amended hereby, shall remain in full force and
effect.

 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

Specific terms in this Exhibit have been redacted because confidential treatment
for those terms has been requested.  The redacted material has been separately
filed with the Securities and Exchange Commission, and the terms have been
marked at the appropriate place with three asterisks [***].

 

IN WITNESS WHEREOF, the parties have executed this Amendment in duplicate
originals this 6th day of April, 2012.

 

PROCESSOR:

ONEOK HYDROCARBON, L.P.

 

 

 

By:

ONEOK Hydrocarbon GP, L.L.C.,

 

 

its general partner

 

 

 

By:

/s/ Sheridan Swords

 

Name:

Sheridan Swords

 

Title:

President

 

 

 

 

CUSTOMER:

EAGLE ROCK FIELD SERVICES, L.P.

 

 

 

By:

Eagle Rock Pipeline G.P., LLC,

 

 

its general partner

 

 

 

 

By:

/s/ J.A. Mills

 

Name:

J.A. Mills

 

Title:

CEO

 

7

--------------------------------------------------------------------------------